DETAILED ACTION
	This Office Action is in response to an RCE, filed 07 October 2021, wherein Claims 21-40 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Claim 21

“	sending, to a client device, first data capable of being processed to cause display of a user interface at the client device, the user interface comprising one or more selectable options for configuring one or more properties, operators, and/or values of a rule controlling dynamic membership of teams of users in an organization;
obtaining, from the client device, second data generated according to user input configuring the one or more properties, operators, and/or values of the rule using the user interface;
configuring the rule according to the second data”
Applicant’s arguments are based on the premise that the cited portions of McFadden are flowcharts with no illustration of any user interface, much less “a user interface comprising one or more selectable options for configuring one or more properties, operators, and/or values of a rule controlling dynamic membership of teams of users in an organization.

The Examiner respectfully disagrees and finds these arguments unpersuasive. McFadden discloses in Paragraph [0070] “the administrator specifies the group membership rules for a new group. In the illustrated implementation, this may be performed in attribute-type/attribute -value pairs, e.g., through the selection of appropriate values from among a fixed set of available values for each attribute. As such the establishment of rules may be made through a graphical user interface incorporating controls such as radio buttons, list boxes, check boxes and the like.”. McFadden further discloses in Paragraph [0034] how the dynamic group membership techniques may be applied to single enterprises. Thus the Examiner finds that McFadden discloses the above-argued limitations and the arguments unpersuasive. Detailed rejections may be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McFadden (US 20030126137) in view of Matsumoto et al. (US 7426540) and further in view of Castellucci (US 20100175003).

As to Claim 21, McFadden discloses a system (Fig. 1 – Dynamic Group Management System 12) for supporting dynamic membership of teams of users in an organization, the system comprising: a database system (Fig. 1 – Group Database 34 and User Database 32) implemented using a server system comprising one or more hardware processors (Fig. 1 – Hub Computer 14 and Spoke Computers 16), the database system configurable to cause: sending, to a client device, first data capable of being processed to cause display of a user interface at the client device, the user interface comprising one or more selectable options for configuring one or more properties, operators, and/or values of a rule controlling dynamic membership of (Figs. 4-5 and Paragraphs [0059]-[0067] describe how a spoke group manager application (first data) is installed on a spoke computer (client) that allows authorized administrators the authority to create groups; Paragraph [0070] describes how the administrators specify group membership rules for a new group through the selection of appropriate values from among a fixed set of available values for each attribute, these selections made through a graphical user interface incorporating various controls for selecting options); obtaining, from the client device, second data generated according to user input configuring the one or more properties, operators, and/or values of the rule using the user interface (Fig. 6 and Paragraphs [0068]-[0074] describe the “create group routine 180” in which an administrator specifies group membership rules for a new group using the GUI of the spoke group manager application through which the user is interacting with the dynamic group management system – the group object is instantiated at the Hub thereafter (i.e. Hub obtains the second data)); configuring the rule according to the rule configuration data (Fig. 6 and Paragraphs [0078]-[0082] describe how after the group rules are defined, the group object is instantiated in the Hub); storing or updating, in a database, a specific criterion or criteria identifying at least the configured one or more properties, operators, and/or values of the rule (Paragraphs [0070[0075] describe how the databases are updated/synchronized when changes are made to the group criterion); processing the rule, the processing of the rule comprising: obtaining the specific criterion or criteria stored in the database, applying the specific criterion or criteria to a plurality of user attributes stored in a database, the user attributes identifying characteristics of a plurality of users in an organization, determining that one or more of the user attributes satisfies the criterion or criteria, and identifying one or more (Fig. 6 and Paragraphs [0078]-[0082] describe how after the group rules are defined, the system filters the LDAP directories in each of the group domains using the membership criterion defined for the group to return identifiers or keys to the matching directory entries; Further, the group object is instantiated in the hub, the hub is populated with the membership domain list, the membership criterion, the group distribution rules, and a list of identifiers for the users that initially satisfy the membership criterion within the specified membership domains); defining membership of a team of users in the organization according to the rule, the defining of the membership of the team of users comprising adding or removing the one or more users to or from the team of users (Fig. 6 and Paragraphs [0078]-[0082] describe how the group object is instantiated in the hub, the hub is populated with the membership domain list, the membership criterion, the group distribution rules, and a list of identifiers for the users that initially satisfy the membership criterion within the specified membership domains). 
McFadden discloses various characteristics that define groups for communication amongst the groups of users including by department, interests, skills, and various others ([0004][0005][0009]). McFadden discloses broadcasting messages to the different groups of users ([0189]. However, McFadden does not explicitly disclose the team of users having a plurality of channels, each channel having a respective one of a plurality of topics associated with the team of users, each channel configured to provide text, audio and video conversations, electronic meetings, and file sharing among the team of users; and broadcasting a communication on one of the channels having a respective topic corresponding to a topic of the communication.
(Col. 1 L 17-37 and Col. 7 L 37-55 describe an IRC system that contains various channels that each contain a topic, wherein participating users can communicate amongst each other on the channel for the specified topic); and broadcasting a communication on one of the channels having a respective topic corresponding to a topic of the communication (Col. 1 L 17-37 and Col. 7 L 37-55 describe how the IRC system broadcasts messages from IRC clients to other clients within a channel [and it’s associated topic]).
It would have been obvious to one of ordinary skill in the art before the time Applicant’s invention was made to modify the dynamic group system of McFadden, specifically the messaging interface used by group members to communicate, with the IRC chat system, put forth by Matsumoto, specifically the use of channels with associated topics for broadcasting out chat communications.
The suggestion/motivation for doing so would have been to allow users to subscribe to topics they wish to be involved in conversation about. 
McFadden/Matsumoto do not explicitly disclose each channel configured to provide text, audio and video conversations, electronic meetings, and file sharing among the team of users.
In an analogous art, Castellucci discloses each channel configured to provide text, audio and video conversations, electronic meetings, and file sharing among the team of users (Paragraphs [0028][0029][0048] disclose a chat interface wherein multiple channels are defined based on a topic content and language – examples of chats that may be exchanged within the chat channels include text, audio/video conferencing, instant messaging, and various others).
It would have been obvious to one of ordinary skill in the art before the time Applicant’s invention was made to modify the group channel messaging interface put forth by McFadden/Matsumoto, to include the various chat mediums disclosed by Castellucci.
The suggestion/motivation for doing so would have been to give the users more freedom in the way they can communicate with the other users on the various channels.

As to Claim 22, McFadden discloses the database system further configurable to cause: detecting one or more changes in the plurality of user attributes, the detecting of the one or more changes causing the processing of the rule (Paragraph [0141] describes the automation aspect of the system – group memberships are automatically adjusted whenever there is any change in attribute types, attribute values, and/or user attributes; See also [0189] for another example).

As to Claim 23, McFadden discloses wherein the one or more changes in the plurality of user attributes indicates that a user has been added to or removed from a group of users (Paragraph [0141] describes the automation aspect of the system – group memberships are automatically adjusted whenever there is any change in attribute types, attribute values, and/or user attributes; See also [0189] for another example).

(Abstract, Tables 13 and 16, and Paragraphs [0101][0104][0242][0243]).

As to Claim 25, McFadden discloses wherein the criterion or criteria specifies that the one or more user attributes starts with a designated string, character, word, phrase or symbol (Paragraphs [0030]-[0032]; See also [0003][0005]).

As to Claim 26, McFadden/Matsumoto disclose wherein the channel on which the communication is broadcast is dedicated to a specific topic, department, or project of the organization (McFadden: Paragraphs [0003][0005] and Table 1 describe how groups can be by department and in electronic messaging applications groups may be used to facilitate message distribution to various related individuals including groups defined for the members of a team or project, etc.; [0189] provides an example of a group definition being altered and states that a notification may be sent to owners and delegates of altered groups) (Matsumoto: Col. 1 L 17-37 and Col. 7 L 37-55 describe an IRC system that contains various channels that each contain a topic, wherein participating users can communicate amongst each other on the channel for the specified topic – the IRC system broadcasts messages from IRC clients to other clients within a channel [and it’s associated topic]). Motivation provided above with reference to Claim 21.

(Paragraphs [0003][0005] and Table 1 describe how groups can be by department and in electronic messaging applications groups may be used to facilitate message distribution to various related individuals including groups defined for the members of a team or project, etc.; See also Figs. 9-10 and Paragraphs [0113]-[0120]).

Claims 28-40 contain all the same elements as Claims 21-27, but in method form and computer program product form (McFadden: Fig. 1 – 54). Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Delany et al. (US 20020138572) discloses a dynamic group membership method for defining and maintain dynamic group membership.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459